

Exhibit 10.1




To:
LIVANOVA PLC a company incorporated in England and Wales with registration
number 09451374 (the “Company”)





From:     BARCLAYS BANK PLC as Agent
Date: 9 April 2020
Dear Sirs/Madams
LIVANOVA PLC ‑ AMENDMENT LETTER
1.
BACKGROUND

(a)
We refer to the facility agreement dated 26 March 2019 and made between (1)
LivaNova plc as Company, (2) Bank of America Merrill Lynch International DAC,
Barclays Bank plc, BNP Paribas, London Branch, and Intesa Sanpaolo S.P. as
Arranger, Bookrunners and Original Lenders, (3) Bank of America Merrill Lynch
International DAC as Documentation Agent and Co-ordinator and (4) Barclays Bank
plc as Agent (the “Facility Agreement”).

(b)
This Letter is supplemental to and amends the Facility Agreement.

(c)
The Company has requested that the Finance Parties agree to certain amendments
to the Facility Agreement. Pursuant to clause 33 (Amendments and Waivers) of the
Facility Agreement, the Majority Lenders have consented to the amendments
contemplated by this Letter. Accordingly, the Agent is authorized to execute
this Letter on behalf of the Finance Parties.

2.
DEFINITIONS AND INTERPRETATION

2.1
Definitions

In this Letter terms defined in, or construed for the purposes of, the Facility
Agreement have the same meanings when used in this Letter (unless the same are
otherwise defined in this Letter):
“Amended Facility Agreement” means the Facility Agreement as amended pursuant to
paragraph 3.1 (Amendments) of this Letter; and
“Effective Date” means the date of your acknowledgment of this Letter.
2.2
Paragraphs

(a)
In this Letter, any reference to a “paragraph” or “schedule” is, unless the
context otherwise requires, a reference to a paragraph or schedule of this
Letter.

(b)
Paragraph and schedule headings are for ease of reference only.





--------------------------------------------------------------------------------




2.3
Continuing obligations

Subject to the provisions of this Letter:
(a)
the Facility Agreement and all the other Finance Documents shall remain in full
force and effect;

(b)
as from the Effective Date, the Facility Agreement shall be read and construed
as one document with this Letter; and

(c)
nothing in this Letter shall constitute or be construed as a waiver (save as
specifically and expressly waived under paragraph 3 of this Letter) or release
of any right or remedy of a Finance Party under the Finance Documents, nor
otherwise prejudice any right or remedy of a Finance Party under the Facility
Agreement or any other Finance Document.

3.
AMENDMENTS, CONFIRMATIONS AND FURTHER ASSURANCE

3.1
Amendments

With effect from the Effective Date, the Facility Agreement shall be amended in
accordance with schedule 1 (Amendment) to this Letter.
3.2
Further assurance

The Company shall, at the request of the Lender and at its own expense, do all
such acts and things necessary or desirable to give effect to the amendments
effected or to be effected pursuant to this Letter.
3.3
Waivers

The Agent, on behalf of and acting on the instructions of the Majority Lenders,
hereby waives any Event of Default occurring on or prior to 31 December 2020:
(a)
arising under Clause 21.10 (Cessation of business) or Clause 21.13
(Expropriation) of the Amended Facility Agreement caused directly by any
suspension of business by any Material Subsidiary or temporary closure of any
Material Subsidiary’s manufacturing plants, in each case lasting no more than 45
days in aggregate in the financial year ending on 31 December 2020, resulting
from mandatory orders or restrictions imposed by any government or local
authority as a result of the COVID-19 pandemic; and

(b)
under Clause 21.16 (Material adverse change) by virtue of any event or
circumstance directly caused by the COVID-19 pandemic, as it currently exists as
at the date hereof (and taking into account its anticipated development).

4.
REPRESENTATIONS AND RELIANCE

4.1
Representations

The Company makes the Repeating Representations (as defined in the Amended
Facility Agreement) in relation to itself and, where relevant, each of its
Subsidiaries on the Effective Date, by reference to the facts and circumstances
existing at that date and assuming, in respect of paragraph (a) of Clause 17.11
(No default), the waivers set out in paragraph 3.3 of this Letter have been
granted.




2

--------------------------------------------------------------------------------




4.2
Reliance

The Company acknowledges that the Lender has entered into this Letter in full
reliance on the representations and warranties made by it in the terms stated in
this paragraph 4.
5.
COSTS AND EXPENSES

In accordance with clause 16 (Amendments Costs) of the Facility Agreement, the
Company shall within three Business Days of demand pay the Agent the amount of
all costs and expenses (including legal fees) reasonably incurred by the Agent
in responding to the Company’s request and in connection with the negotiation,
preparation, printing and execution of this Letter and any other documents
referred to in this Letter.
6.
MISCELLANEOUS

6.1
Counterparts

This Letter may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.
6.2
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document, a person (other
than a Finance Party) who is not a party to this Letter has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Letter.

(b)
Subject to clause 33 (Amendments and Waivers) of the Facility Agreement, the
consent of any person who is not a party to this Letter is not required to
rescind or vary this Letter at any time.

6.3
Finance Document

The Agent and the Company agree that this Letter is a Finance Document.
6.4
Governing law

This Letter and any non‑contractual obligations arising out of or in connection
with it shall be governed by English law.
Please confirm your agreement to the above by signing and returning the enclosed
copy of this Letter.
Yours faithfully
/s/ Lisa Mariconda            
Lisa Mariconda
Assistant Vice President
IB Wholesale Lending Operations
For and on behalf of
BARCLAYS BANK PLC as Agent




3

--------------------------------------------------------------------------------




SCHEDULE 1: AMENDMENT


1.
AMENDMENT

The Facility Agreement will be amended as follows:
A.
The following definition shall be inserted in clause 1.1 (Definitions) of the
Facility Agreement:

“First Amendment Date” means 9 April 2020.
B.
Paragraphs (a) and (b) of Clause 19.1 (Financial Condition) of the Facility
Agreement shall be deleted and replaced with the following:

19.1     Financial condition
(a)
Consolidated Net Financial Indebtedness to Consolidated EBITDA:

(i)
Save for the exception provided in the following paragraph, the Company shall
ensure that Consolidated Net Financial Indebtedness as at any Accounting Date
shall not be more than 2.50 times the Consolidated EBITDA for the applicable
Test Period ending on that Accounting Date.

(ii)
During the period from the First Amendment Date to and including the day on
which the Compliance Certificate for the financial year ending on 31 December
2020 is (A) delivered or (B) required to be delivered by the Company in
accordance with Clause 18.2 (Compliance Certificate) of the Facility Agreement,
the Company shall ensure that Consolidated Net Financial Indebtedness as at any
Accounting Date during that period shall not be more than 3.50 times the
Consolidated EBITDA for the applicable Test Period ending on that Accounting
Date.

(b)
Consolidated EBITDA to Consolidated Total Net Interest Payable:

(i)
Save for the exception provided in the following paragraph, Consolidated EBITDA
for the applicable Test Period ending on an Accounting Date shall not be lower
than 6.30 times the Consolidated Total Net Interest Payable for that Test
Period.

(ii)
During the period from the First Amendment Date to and including the day on the
earlier of which the Compliance Certificate for the financial year ending on 31
December 2020 is (A) delivered or (B) required to be delivered by the Company in
accordance with Clause 18.2 (Compliance Certificate) of the Facility Agreement,
Consolidated EBITDA for the applicable Test Period ending on an Accounting Date
shall not be lower than 5 times the Consolidated Total Net Interest Payable for
that Test Period.





4

--------------------------------------------------------------------------------






[ON COPY]
To:    BARCLAYS BANK PLC as Agent
We acknowledge, agree and accept the above terms:


/s/ Thad Huston                
For and on behalf of
LIVANOVA PLC




5